DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 10/11/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39, 40, 42-47, 49-54, 56-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Velde et al. “Van” US 2019/0281645.


receive, by the apparatus in dual connectivity with a master base station providing an Evolved UMTS Terrestrial Radio Access Network and with a secondary base station providing a next generation radio access network, a request for capability information (Figure 2 step 1 shows as UE receiving a capability enquiry from a master base station operating in LTE.  The UE can operate on LTE and 5G; Paragraphs 1, 17 and 80-81); 
generate category information, the category information indicating, to the master base station and the secondary base station, an achievable data rate for the apparatus over the dual connectivity, the category information being common to both the Evolved UMTS Terrestrial Radio Access Network and the next generation radio access network (the UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity)
wherein the category information is generated based on a first achievable data rate between the user equipment and the master base station operating in a non-
provide capability information to the master base station, the capability information including the generated category information (the UE sends message 2 with the capability information to the master base station; Step 2 of Figure 2).

Regarding claims 40 and 46, Van teaches the request is a capability enquiry message (Step 1 of Figure 2).

Regarding claims 42 and 49, Van teaches the category information is based on a total layer 2 buffer size (Figure 11 and paragraphs 168-172).



Regarding claim 44 and 51, Van teaches the UE information includes categories for standalone operation by the UE over E-UMTS or next gen radio access (Abstract and Paragraph 13 teaches dual connectivity operations for the UE.  Further paragraph 80 teaches sending the capability information for avoiding conflicts between the networks.  Thus the UE can operate in standalone either using LTE or 5G networks).

Regarding claim 47, Van teaches the request is for operation in a non-stand-alone dual connectivity (Abstract and Paragraph 13 teaches dual connectivity operations for the UE).

Regarding claim 52, Van teaches an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code (base station of Figure 2) configured to, with the at least one processor, cause the apparatus to at least: 
send, by the apparatus providing an Evolved UMTS Terrestrial Radio Access Network, a request for capability information to a user equipment in dual connectivity with the apparatus and a secondary base station providing a next generation radio 
receiving, by the master base station, capability information including category information indicating, to the apparatus, an achievable data rate fo the UE over the dual connectivity, the category information being common to both the E-UMTS and next gen radio access network (the UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity); 
wherein the category information indicates data rates for a link between the UE and the master or secondary base station (the UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity.  As the data rate would be for an uplink/downlink between the UE and the LTE or NR base station, the prior art properly reads on the uplink/downlink as claimed); and 


Regarding claim 53, Van teaches sending to the secondary base station, the received category information (Step 3 of Figure 2 shows the master base station sending the UE capability information to the next gen (Secondary base station)).

Regarding claim 54, Van teaches the request for information requests capability information from the UE for operation in a non-standalone, dual connectivity configuration (the master base station sends a request to the UE for dual connectivity (LTE and 5G) Step 1 of Figure 2.  The UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity and also informs the master base station of the UEs capabilities with respect to E-UMTS and a second rate over 5G/NR.)



Regarding claim 57, Van teaches the UE information is provided to the master as part of radio resource control wherein the same information enables the master and secondary base station to comprehend and configure dual connectivity (the UE sends capability information to both the master and secondary base station to avoid conflicts; Paragraph 80, see also Figures 2, 9 and 26).

Regarding claim 58, Van teaches the apparatus includes a master base station and a 5G network (Figure 2 shows a master base station (LTE MN) as well as a 5G base station operating in the 5G RAN).

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues the prior art does not teach an indication of the UE’s achievable data rate because a person of skill in the art would recognize information on a band offers little clue regarding what a UE can achieve with respect to data rate since the data rate is affected by a variety of factors.
The Examiner respectfully disagrees.  The claim language merely states “Achievable data rate”.  Any data rate that the mobile is operating on can be viewed as .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419